Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: there is no prior art nor reasons to modify any prior to have a coaxial rotor system comprising a mast a top rotor assembly coupled to a distal end of the mas, the top rotor assembly including a plurality of variable pitch rotor blades; a bottom rotor assembly including a plurality of variable pitch rotor blades and a motor configured to provide rotational energy to the mast, thereby rotating the top rotor assembly; and a collective control pitch assembly disposed between the top and bottom rotor assemblies; the collective control pitch assembly including a translational sleeve configured to rotate with the mast, a plurality of pitch arms interposed between the translational sleeve and the rotor blades, a limiter based rotatably coupled to an underside of the translational sleeve and spring interposed between the limiter base and the bottom rotor assembly configured to bias the translational sleeve toward the top rotor assembly, the collective control pitch assembly configured to vary collective pitch of the rotor blades responsive to rotation of the mast; wherein the bottom rotor assembly experiences a torque reaction force responsive to the motor rotating the mast such that the top and bottom rotor assemblies counter rotate.   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP J BONZELL whose telephone number is (571)270-3663. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP J BONZELL/Primary Examiner, Art Unit 3642                                                                                                                                                                                                        5/27/2022